 LOS ANGELES EVENING HERALD AND EXPRESS103No one challenges the validity of the outstanding certification coveringthe employees named in the petition.As it is plain from all the foregoing that the petition filed hereinraises no present question concerning representation of the nonsuper-visory employees in the certified unit, and that the only issue raisedby the instant proceeding concerns the unit placement of the Em-ployer's chief engineer, we shall dismiss the petition as such, and shallhereafter treat it in the nature of a request to amend the existingcertification by excluding from the certified unit the classification ofchief engineer.'The chief engineer prepares the work schedules for the three engi-neers and technicians employed by the Employer at its radio stationand assigns those employees to special jobs away from the station asthey are needed.His pay is higher than theirs.The chief engineerhas also granted time off to engineers and technicians and has madeeffective recommendations with respect to their hiring.As the fore-going, and the record as a whole, shows that the chief engineer pos-sesses and exercises supervisory powers, we find him to be a supervisoras defined in the Act, even though the classification of chief engineerwas included in the unit covered by the bargaining contract referredto above 4On the basis of all the foregoing, we shall amend the certificationissued in Case No. 32-RC-286 so as to exclude the classification ofchief engineer from the certified unit.OrderIT IS HEREBY ORDERED that the certification of representatives issuedin Case No. 32-RC-286 on January 16, 1951, be, and it hereby is,amended so that the certified unit shall exclude the classification ofchief engineer.,'AND IT IS FURTHER ORDEREDthatthe petition filed in this case be, andit hereby is, dismissed.3Cf.TideWater Associated Oil Company,101 NLRB 570,;Bausch and Lomb OpticalCompany,92 NLRB 139.4West Virginia Pulp&Paper Company,89 NLRB 815.This is not to be construed as a new certification.Los ANGELES EVENING HERALD ANDEXPRESSDIVISIONOFHEARSTPUBLISHINGCOMPANY, INC.andNEWSVENDORS LOCAL INDUSTRIALUNION No. 75, CIO, PETITIONER.Case No. 21-RC-2514. January9,1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Daniel J. Harrington,102 NLRB No. 21. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.The Employer publishes the Los Angeles Herald and Express,an evening newspaper, hereinafter referred to as the Herald, in fiveeditions every weekday.The Petitioner seeks to represent all full-time vendors of the Herald, that is men who sell every edition of theHerald at specific locations on the streets of Los Angeles designatedby the Herald.The Employer contends that these vendors are inde-pendent contractors and therefore not employees within the meaningof the Act, which expressly provides in Section 2 (3) that the term"employees" shall not include "any individual having the status of anindependent contractor." 1There are about 220 full-time vendors.Each is assigned to a regu-lar spot, usually a street corner, where he sells from a stand suppliedby himself.The Employer delivers to each vendor a predeterminednumber of copies of each edition of the Herald 2 The vendors arefree to sell other newspapers without obtaining permission from theHerald.All do sell other papers, including those of the Herald's2 leading competitors in the evening newspaper field, the Los AngelesDaily News and the Los Angeles Daily Mirror.Over 50 percent ofthe vendors also sell magazines.A few sell candy, cigarettes, andmiscellaneous small articles.The vendors sell the Herald to the public at 10 cents a copy, pay-ing the Employer 61/2 cents for each copy.These payments are madeto their district managers, employees of the Herald's circulation de-partment.3The difference between the two prices, both fixed by the1In 1941 the Board,inStockholders Publishing Company et at,28 NLRB 1006, foundsuch vendors of the Herald to be employeeswithin themeaning of the term as used inthe originalAct, whichthen contained no specific exclusion of independent contractorssuch as that contained in Section2 (3) of the Actas amended in 1947.The Board's subsequent order to the owners of the Herald to bargain with the Peti-tioner's predecessor,certified in that case as representative of the vendors,was upheld bythe UnitedStates SupremeCourt in 1944in N. L.R. B. v. Hearst Publications,Incorpo-rated et at.,322 U. S.111.In so deciding,the Courtrefused to consider whether, undergeneral legal principles,the vendors might be independent contractors,because it believedthat the Board might properly disregard ordinarytests of thelaw of agency in determiningwhether or not the vendors or any other occupational group were employeeswithin themeaning of the National Labor Relations Act.2Each one has a "basic"order basedon theHerald's experience with the sales poten-tialities of the particular location.This is increased by specified amounts wheneveran edition contains news which the Herald considers should produce greater than averagesalesIf a vendor asks for copies in excess of his basic regular or basic extra order theyare furnished to him.2 The district managers work out of the branch offices.There are 8 branch offices, locatedin outlying districts,in charge of branch managers.There is also a branch manager at LOS ANGELES EVENING HERALD AND EXPRESS105Employer, is the vendor's income from sale of the Herald.Oncethe papers have been delivered to a vendor, any loss, whether by dam-age or failure of customers to pay the vendor for papers taken fromhis stand, must be borne by the vendor.A vendor may, however, re-turn without payment any papers unsold at the close of the day .4The Herald, the News, and the Mirror are generally sold throughthe same full-time vendors.The 3 publishers guarantee to the ven-dors an aggregate minimum profit of $41.50 a week from the combinedsale of the 3 papers, with each publisher responsible for only one-thirdof the total guarantee.'The Herald's payments are made by weeklychecks with no deduction for social security or unemployment taxes.If a vendor wishes to receive payment under the minimum guaranteehe must make a report of his sales.Otherwise vendors-except thosewho act in the capacity of "wholesalers," discussed hereinafter-arenot required to keep records.The Herald, the News, and the Mirroralso each make a yearly payment of $26.70 known as a "performancerefund," to each vendor who has operated at his sales location con-tinuously throughout the preceding year.(,the central office in charge of circulation in the downtown area.Only 2 of the localbranch offices and the central branch cover areas where street sales are made throughfull-time vendors.In these areas there is a total of 36 district managers who are ex-clusively concerned with street sales.Each district manager works under the directsupervision of a branch manager,or his immediate assistant,or, in the case of thedowntown area and that immediately adjoining it, under the supervision of supervisorsof street sales, of whom there are 3. Branch managers,street sales supervisors,and districtmanagers are all agreed to be employees of the Herald.4 In the Hollywood branch,vendors pay for their papers on delivery but receive arefund for unsold papers returned.5 After the decision of the Supreme Court in theHearstcase, supra,the publisher ofthe Herald and publishers of the Los Angeles Daily News,then the Herald's only realcompetitor,negotiatedwith Petitioner'spredecessor and entered into successive jointcontracts with it.Among provisions of the contracts was the guarantee to full-timevendors of a minimum"profit"-so described in the contract-of $41.50 for a 6-day week,profits to be computed on the combined sales of the Herald and the News with each pub-lisher responsible for no more than its one-half shareHowever, by separate agreementbetween the two publishers any overage from sales of the Herald, which has a far greatervolume of sales, is applied to reduce the obligation of the News on the guarantee.Shortly before the expiration of the last of the Petitioner's contracts in August 1948,another union made a demand for recognition,and the publisher of the Herald filed anRM petitionOn August 16, 1948,the Regional Director dismissed this petition, on theground that the vendors were "independent contractors"within the meaning of Section2 (3) of the then recently amended Act.Since then the publisher of the Herald has refused to enter into contracts with thePetitioner,but has continued to give effect to the minimum guarantee,and the publisherof the News has done likewiseSometime in 1948,the Dairy Mirror entered the afternoonnewspaper field.The Herald and the News made no attempt to dissuade the full-timevendors from selling the Mirror but informed the vendors that in the future they wouldeach pay only one-third of the$41.50 guarantee.The Mirror then refused the demand ofthe Petitioner's predecessor that it assume responsibility for one-third of the guarantee,and the full-time vendors refused to sell the Mirror.After 7 months of selling throughother vendors, the Mirror assumed responsibility for one-third of the guarantee.Sincethen the full-time vendors of the Herald and News,with few exceptions,also sell theMirror.6This practice likewise is a carryover from the period of collective bargaining.Thejoint contracts provided for the payment of a performance refund-so described in thecontracts-of $40 by both the Herald and the News. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe heaviest demand for the Herald is between 3 p. in. and 7 p. in.In order to achieve maximum sales at those hours, the Herald utilizesthe services of many part-time vendors, most of whom are schoolboyswho are not available until 3: 30 or 4 o'clock during the school term.Each district manager is responsible, among other duties, for deter-mining, in conjunction with his superior, approximately how manypapers can be sold in his area by this means, for obtaining the boysto sell them, and for designating the sales locations.These locationsare usually at intersections where a full-time vendor is already sta-tioned at a corner known as the "main-spot," and the locations selectedare at the other corners, known as "off-spots."Occasionally off-spotsare not corners but the entrances to office buildings.Papers are notdelivered directly to off-spot boys, but usually to full-time vendors whoin turn distribute them to such off-spot boys in their vicinity as maybe designated by the district manager.Off-spot boys are permittedto retain 31/2 cents for each paper sold.At the close of the day, main-spot vendors collect from their off-spot boys 61/2 cents for each papersold and later turn over the amounts collected to their district man-agers.Full-time vendors rendering such services are known as"wholesalers" or "check men."As to their wholesaling activities theyare admitted employees of the Herald, and carried on its payroll.They receive $ t a week for the first off-spot boy serviced, and $2 foreach additional boy, less deductions for social security and unem-ployment taxes.One hundred and twenty-six of the two hundredfull-time vendors whom the Petitioner seeks to represent are whole-salers.The News uses these same wholesalers and makes the samepayment for their services.The Mirror does not.7Authorization to sell at a corner is ordinarily obtained throughapplication at the branch offices, usually through the district man-agers.Vendors covering particularly profitable corners, however,sometimes discontinue selling personally and sell or lease to anotherthe so-called right to sell at the corner.8Before investing in such aventure, prospective "purchasers" or "lessees" usually, but not always,check with the district manager to make sure that the Herald willsupply them with papers.The Herald, whether consulted in advanceor not, has never refused to supply such a "purchaser" or "lessee" withpapers, having found that a man who has paid for his corner will workhard to protect his investment.Except in the case of wholesalers, the Employer does not insist onthe personal presence of the vendor so long as his corner is covered4The part-time vendors serviced by the Herald and News wholesalers do not sell theMirror.8About 30 of the 220 full-time vendors"purchased"their corners or pay rent to pred-ecessorsPrices paid ranged from,$100 to $3,500 and rentals from $676 to$1,300 peryearOne "lessee"has paid as much as $6,760 In the course of 10 years. LOS ANGELES EVENING HERALD AND EXPRESS107throughout the period during which the Employer believes a reason-able volume of sales may be expected.These hours vary somewhatwith location and vendors are usually advised of them by the districtmanagers.Many full-time vendors employ regular reliefmen, whosubstitute for them while they are at lunch or away for any otherreason.Several do not work on Saturdays and cover their cornerswith such reliefmen.Vendors not only fix the compensation of thereliefinen themselves but, except for those who are wholesalers, do nothave to get prior approval for their substitutes from the Herald evenin cases of extended absence .9Similarly those few vendors who con-trol more than one corner make their own selections of men to sell onthe second corner and make their own financial arrangements withthem.Some main-spot vendors who are not wholesalers employ off-spot boys and make their own arrangements with them as to compen-sation.Similarly some vendors who are paid by the Herald for"wholesaling" to off-spot boys designated by the Herald, employ ontheir own terms, additional boys.The district managers circulate through their districts daily sup-plying vendors with extra papers when needed, redistributing papersin accordance with varying demand, and observing methods of dis-play.Although some district managers regularly urge upon vendorsparticular methods of display,1° many vendors apparently feel free toignore their instructions.No vendor has ever been refused papersfor failure to comply with such instructions.The aforementioned conduct of the Employer is not inconsistentwith a vendor-vendee relationship between it and the vendors, becauseit is not uncommon for a seller of merchandise to place limitationsupon the disposal method of those who purchase from him.Uponcareful consideration of this entire record, we do not believe thatthese factors, or any other of the factors appearing in the record,clearly establish an employer-employee relationship between theEmployer and the vendors in question.As already noted the present Act specifically excludes "independentcontractors" from the category of "employees."The legislative his-tory of the 1947 amendments shows that Congress intended that theBoard recognize as employees those who "work for wages or salariesunder direct supervision," and as independent contractors, those who"undertake to do a job for a price, decide how the work will be done,usually hire others to do the work, and depend for their income notupon wages, but upon the difference between what they pay for goods,0Wholesalers, on the other hand, must inform their district managers of intendedabsence and any proposed substitutes must be approved.In some cases district managershave insisted on selecting the substitute.20For example in the downtown Los Angeles area vendors are sometimes urged to holdthe Herald up in the right hand. In Hollywood they are regularly instructed to holdtheir papers under the left arm with the Herald on the outside. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials, and labor and what they receive for the end result, thatis,upon profits.11Applying such standards to the instant case, weconclude that the news vendors sought by the Petitioner in this caseare independent contractors, and are not employees within the meaningof the Act.12In view of the foregoing, we find that no question affecting com-merce exists concerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.Accordingly, we shall dismiss the petition filedherein, without prejudice however to the Petitioner's filing, if it sodesires a petition seeking to represent the "wholesalers" as to their"wholesaling" activities only, concerning which they are admittedlyemployees.OrderUpon the basis of the above findings of fact, and upon the wholerecord in this proceeding, the National Labor Relations Board herebyorders that the petition filed herein, be, and it hereby is, dismissed.MEMBER HousTON took no part in the consideration of the aboveDecision and Order.11 80th Congress, 1st Session, House of Representatives, Report No. 245, April 11, 1947,page 18.11Hearst Consolidated Publications, Inc.,83 NLRB 41.MAINE FISHERIES CORPORATIONandATLANTIC FISHERMEN'S UNION,SEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA, AFL, PETI-TIONER.Case No. 1-RC-t914.January9, 1953Supplemental Decision and OrderOn October 24, 1952, pursuant to a Decision and Direction of Elec-tion issued by the Board herein on October 2, 1952,1 an election bysecret ballot was held under the direction and supervision of the Re-gional Director for the First Region, among employees in the unitfound appropriate.Following the election, a tally of ballots wasfurnished the parties.The tally shows that, of approximately 40eligible voters, 33 cast valid ballots, of which 8 were for the Petitioner,6 were for the Intervenor,2 and 19 were against participating labororganizations.There were 2 challenged ballots.On October 30, 1952, the Petitioner timely filed objections to the con-duct of the Employer which it alleged affected the results of the elec-1Not reported in printed volumes of Board decisions.z Seafood Workers Union, ILA, Local No. 2, Series 1572, AFL.102 NLRB No. 9.